EXHIBIT 10.9

Attached hereto is the Form of First Amendment to the Community Bank Director
Retirement Agreement dated March 3, 2004 for Directors Andersen, Cooke,
Fairchilds, Hickok, Smith and Trimyer and the individual director' Schedule A to
each such agreement.

NEXT PAGE

FIRST AMENDMENT
TO THE
COMMUNITY BANK
DIRECTOR RETIREMENT AGREEMENT
DATED MARCH 3, 2004
FOR


--------------------------------------------------------------------------------



        THIS AMENDMENT is adopted this ________ day of __________________, 2005,
by and between COMMUNITY BANK, a savings association located in Staunton,
Virginia (the "Company") and ____________________ (the "Director")

        On March 3, 2004, the Company and the Director executed the COMMUNITY
BANK DIRECTOR RETIREMENT AGREEMENT (the "Agreement").

        The undersigned hereby amends, in part, said Agreement for the purpose
of (1) adding a Change in Control Benefit, and (2) revising the Early
Termination benefit. Therefore,

        Article 1 of the Agreement shall be amended by adding to it the
definition of Change in Control as follows:

"Change in Control" means a change in the ownership or effective control of the
Company, or in the ownership of a substantial portion of the assets of the
Company, as such change is defined in Section 409A of the Code and regulations
there under.

        Article 1 of the Agreement shall be amended by deleting the definition
of Early Termination in its entirety and replacing it by the new definition of
Early Termination as follows:

"Early Termination" means the Termination of Service before Normal Retirement
Age for reasons other than death, Disability, Termination for Cause or following
a Change in Control.

        Section 2.2.1 of the Agreement shall be deleted in its entirety and
replaced by the new Section 2.2.1 as follows:

2.2.1 Amount of Benefit. The annual benefit under this Section 2.2 is the Early
Termination amount set forth on Schedule A for the Plan Year ending immediately
prior to the Early Termination Date.

        Section 2.4 shall be added to the Agreement as follows:

2.4 Change in Control Benefit. Upon Termination of Service prior to the Normal
Retirement Age and following a Change in Control, the Company shall pay to the
Director the benefit described in this Section 2.4 in lieu of any other benefit
under this Article.










NEXT PAGE

2.4.1 Amount of Benefit. The annual benefit under this Section 2.4 is the sum of
$10,800 plus interest compounded at 3% annually for each Plan Year completed
prior to the date of Termination of Service.

2.4.2 Payment of Benefit. The Company shall pay the annual benefit to the
Director in twelve (12) equal monthly installments commencing on the first day
of the month following the Director's Normal Retirement Date. The annual benefit
shall be paid to the Director for five (5) years.

        Schedule A to the Agreement shall be amended in its entirety and
replaced with the new Schedule A attached to this Amendment.

        IN WITNESS OF THE ABOVE, the Director and the Company have agreed to
this First Amendment.

DIRECTOR: COMPANY:

COMMUNITY BANK


___________________________________
DIRECTOR By___________________________________

Its __________________________________

































NEXT PAGE

Community Bank
Schedule A

Charles F. Andersen Birth Date: 4/18/1942
Plan Anniversary Date: 1/1/2005
Normal Retirement: 4/18/2012, Age 70
Normal Retirement Payment: Monthly for 5 years Early Termination

Monthly Installments Payable at Normal Retirement Date for 5 Years Disability


Monthly Installments Payable
at Termination for 5 Years Change of Control

Monthly Installments Payable
at Normal Retirement Date
for 5 Years PreRetirement
Death
Monthly
Installments for
Years Period
Ending Discount
Rate Benefit
Level
(1) Accrual
(2) Vesting
(3) Based on
Accrual
(4) Vesting
(5) Based on
Benefit
(6) Vesting
(7) Based on
Benefit
(8) Based on
Benefit
(9) Dec 20041 7.00% 10,800 4,189 100% 1,651 100% 10,800 0% 0 10,800 Dec 2005
7.00% 11,124 8,829 100% 3,245 100% 11,124 0% 0 11,124 Dec 2006 7.00% 11,458
13,988 100% 4,795 100% 11,458 100% 11,458 11,458 Dec 2007 7.00% 11,801 19,753
100% 6,315 100% 11,801 100% 11,801 11,801 Dec 2008 7.00% 12,155 26,242 100%
7,823 100% 12,155 100% 12,155 12,155 Dec 2009 7.00% 12,520 33,626 100% 9,349
100% 12,520 100% 12,520 12,520 Dec 2010 7.00% 12,896 42,194 100% 10,940 100%
12,896 100% 12,896 12,896 Dec 2011 7.00% 13,283 52,595 100% 12,717 100% 13,283
100% 13,283 13,283 Apr 2012 7.00% 13,681 57,913 100% 13,681 100% 13,681 100%
13,681 13,681

April 18, 2012 Retirement; May 1, 2012 First Payment Date


1 The first line reflects 12 months of data, January 2004 to December 2004.
2 Benefit amount based on a $10,800 beginning benefit, inflating at 3.00% each
year to $13,681 at retirement.
* IF THERE IS A CONFLICT IN ANY TERMS OR PROVISIONS BETWEEN THIS SCHEDULE A AND
THE AGREEMENT, THE TERMS AND PROVISIONS OF THE
  AGREEMENT SHALL PREVAIL. IF A TRIGGERING EVENT OCCURS, REFER TO THE AGREEMENT
TO DETERMINE THE ACTUAL BENEFIT AMOUNT
  BASED ON THE DATE OF THE EVENT.






Director Retirement Plan for Community Bank - Staunton, VA
1002525 v0.35.10 06/07/2005:16 SCP-D 13039
136471
          Charles F. Andersen

NEXT PAGE

Community Bank
Schedule A

James R. Cooke, Jr. Birth Date: 12/31/1937
Plan Anniversary Date: 1/1/2005
Normal Retirement: 12/3/2007, Age 70
Normal Retirement Payment: Monthly for 5 years Early Termination

Monthly Installments Payable at Normal Retirement Date for 5 Years Disability


Monthly Installments Payable
at Termination for 5 Years Change of Control

Monthly Installments Payable
at Normal Retirement Date
for 5 Years PreRetirement
Death
Monthly
Installments for
Years Period
Ending Discount
Rate Benefit
Level
(1) Accrual
(2) Vesting
(3) Based on
Accrual
(4) Vesting
(5) Based on
Benefit
(6) Vesting
(7) Based on
Benefit
(8) Based on
Benefit
(9) Dec 20041 7.00% 10,800 10,262 100% 2,989 100% 10,800 0% 0 10,800 Dec 2005
7.00% 11,124 21,691 100% 5,892 100% 11,124 0% 0 11,124 Dec 2006 7.00% 11,458
34,629 100% 8,772 100% 11,458 100% 11,458 11,458 Dec 2007 7.00% 11,801 49,956
100% 11,801 100% 11,801 100% 11,801 11,801

December 3, 2007 Retirement; January 1, 2008 First Payment Date


1 The first line reflects 12 months of data, January 2004 to December 2004.
2 Benefit amount based on a $10,800 beginning benefit, inflating at 3.00% each
year to $11,801 at retirement.
* IF THERE IS A CONFLICT IN ANY TERMS OR PROVISIONS BETWEEN THIS SCHEDULE A AND
THE AGREEMENT, THE TERMS AND PROVISIONS OF THE
  AGREEMENT SHALL PREVAIL. IF A TRIGGERING EVENT OCCURS, REFER TO THE AGREEMENT
TO DETERMINE THE ACTUAL BENEFIT AMOUNT
  BASED ON THE DATE OF THE EVENT.






Director Retirement Plan for Community Bank - Staunton, VA
1002525 v0.35.10 06/07/2005:16 SCP-D 13039
136472
          James R. Cooke, Jr.

NEXT PAGE

Community Bank
Schedule A

Charles W. Fairchilds Birth Date: 3/18/1948
Plan Anniversary Date: 1/1/2005
Normal Retirement: 3/18/2018, Age 70
Normal Retirement Payment: Monthly for 5 years Early Termination

Monthly Installments Payable at Normal Retirement Date for 5 Years Disability


Monthly Installments Payable
at Termination for 5 Years Change of Control

Monthly Installments Payable
at Normal Retirement Date
for 5 Years PreRetirement
Death
Monthly
Installments for
Years Period
Ending Discount
Rate Benefit
Level
(1) Accrual
(2) Vesting
(3) Based on
Accrual
(4) Vesting
(5) Based on
Benefit
(6) Vesting
(7) Based on
Benefit
(8) Based on
Benefit
(9) Dec 20041 7.00% 10,800 1,940 100% 1,155 100% 10,800 0% 0 10,800 Dec 2005
7.00% 11,124 4,085 100% 2,269 100% 11,124 0% 0 11,124 Dec 2006 7.00% 11,458
6,461 100% 3,347 100% 11,458 100% 11,458 11,458 Dec 2007 7.00% 11,801 9,097 100%
4,395 100% 11,801 100% 11,801 11,801 Dec 2008 7.00% 12,155 12,027 100% 5,419
100% 12,155 100% 12,155 12,155 Dec 2009 7.00% 12,520 15,292 100% 6,425 100%
12,520 100% 12,520 12,520 Dec 2010 7.00% 12,896 18,941 100% 7,422 100% 12,896
100% 12,896 12,896 Dec 2011 7.00% 13,283 23,033 100% 8,417 100% 13,283 100%
13,283 13,283 Dec 2012 7.00% 13,681 27,643 100% 9,421 100% 13,681 100% 13,681
13,681 Dec 2013 7.00% 14,092 32,871 100% 10,447 100% 14,092 100% 14,092 14,092
Dec 2014 7.00% 14,514 38,852 100% 11,515 100% 14,514 100% 14,514 14,514 Dec 2015
7.00% 14,950 45,788 100% 12,656 100% 14,950 100% 14,950 14,950 Dec 2016 7.00%
15,398 54,033 100% 13,928 100% 15,398 100% 15,398 15,398 Dec 2017 7.00% 15,860
64,424 100% 15,487 100% 15,860 100% 15,860 15,860 Mar 2018 7.00% 16,336 69,151
100% 16,336 100% 16,336 100% 16,336 16,336

March 18, 2018 Retirement; April 1, 2018 First Payment Date


1 The first line reflects 12 months of data, January 2004 to December 2004.
2 Benefit amount based on a $10,800 beginning benefit, inflating at 3.00% each
year to $16,336 at retirement.
* IF THERE IS A CONFLICT IN ANY TERMS OR PROVISIONS BETWEEN THIS SCHEDULE A AND
THE AGREEMENT, THE TERMS AND PROVISIONS OF THE
  AGREEMENT SHALL PREVAIL. IF A TRIGGERING EVENT OCCURS, REFER TO THE AGREEMENT
TO DETERMINE THE ACTUAL BENEFIT AMOUNT
  BASED ON THE DATE OF THE EVENT.






Director Retirement Plan for Community Bank - Staunton, VA
1002525 v0.35.10 06/07/2005:16 SCP-D 13039
136465
          Charles W. Fairchilds

NEXT PAGE

Community Bank
Schedule A

Jane C. Hickok Birth Date: 10/17/1936
Plan Anniversary Date: 1/1/2005
Normal Retirement: 10/17/2006, Age 70
Normal Retirement Payment: Monthly for 5 years Early Termination

Monthly Installments Payable at Normal Retirement Date for 5 Years Disability


Monthly Installments Payable
at Termination for 5 Years Change of Control

Monthly Installments Payable
at Normal Retirement Date
for 5 Years PreRetirement
Death
Monthly
Installments for
Years Period
Ending Discount
Rate Benefit
Level
(1) Accrual
(2) Vesting
(3) Based on
Accrual
(4) Vesting
(5) Based on
Benefit
(6) Vesting
(7) Based on
Benefit
(8) Based on
Benefit
(9) Dec 20041 7.00% 10,800 15,114 100% 4,058 100% 10,800 0% 0 10,800 Dec 2005
7.00% 11,124 32,046 100% 8,024 100% 11,124 0% 0 11,124 Oct 2006 7.00% 11,458
48,501 100% 11,458 100% 11,458 100% 11,458 11,458

October 17, 2006 Retirement; November 1, 2006 First Payment Date


1 The first line reflects 12 months of data, January 2004 to December 2004.
2 Benefit amount based on a $10,800 beginning benefit, inflating at 3.00% each
year to $11,458 at retirement.
* IF THERE IS A CONFLICT IN ANY TERMS OR PROVISIONS BETWEEN THIS SCHEDULE A AND
THE AGREEMENT, THE TERMS AND PROVISIONS OF THE
  AGREEMENT SHALL PREVAIL. IF A TRIGGERING EVENT OCCURS, REFER TO THE AGREEMENT
TO DETERMINE THE ACTUAL BENEFIT AMOUNT
  BASED ON THE DATE OF THE EVENT.






Director Retirement Plan for Community Bank - Staunton, VA
1002525 v0.35.10 06/07/2005:16 SCP-D 13039
136475
          Jane C. Hickok

NEXT PAGE

Community Bank
Schedule A

Dale C. Smith Birth Date: 1/13/1939
Plan Anniversary Date: 1/1/2005
Normal Retirement: 1/13/2009, Age 70
Normal Retirement Payment: Monthly for 5 years Early Termination

Monthly Installments Payable at Normal Retirement Date for 5 Years Disability


Monthly Installments Payable
at Termination for 5 Years Change of Control

Monthly Installments Payable
at Normal Retirement Date
for 5 Years PreRetirement
Death
Monthly
Installments for
Years Period
Ending Discount
Rate Benefit
Level
(1) Accrual
(2) Vesting
(3) Based on
Accrual
(4) Vesting
(5) Based on
Benefit
(6) Vesting
(7) Based on
Benefit
(8) Based on
Benefit
(9) Dec 20041 7.00% 10,800 7,760 100% 2,438 100% 10,800 0% 0 10,800 Dec 2005
7.00% 11,124 16,381 100% 4,799 100% 11,124 0% 0 11,124 Dec 2006 7.00% 11,458
26,051 100% 7,117 100% 11,458 100% 11,458 11,458 Dec 2007 7.00% 11,801 37,092
100% 9,451 100% 11,801 100% 11,801 11,801 Dec 2008 7.00% 12,155 50,311 100%
11,955 100% 12,155 100% 12,155 12,155 Jan 2009 7.00% 12,520 52,998 100% 12,520
100% 12,520 100% 12,520 12,520

January 13, 2009 Retirement; February 1, 2009 First Payment Date


1 The first line reflects 12 months of data, January 2004 to December 2004.
2 Benefit amount based on a $10,800 beginning benefit, inflating at 3.00% each
year to $12,520 at retirement.
* IF THERE IS A CONFLICT IN ANY TERMS OR PROVISIONS BETWEEN THIS SCHEDULE A AND
THE AGREEMENT, THE TERMS AND PROVISIONS OF THE
  AGREEMENT SHALL PREVAIL. IF A TRIGGERING EVENT OCCURS, REFER TO THE AGREEMENT
TO DETERMINE THE ACTUAL BENEFIT AMOUNT
  BASED ON THE DATE OF THE EVENT.






Director Retirement Plan for Community Bank - Staunton, VA
1002525 v0.35.10 06/07/2005:16 SCP-D 13039
136466
          Dale C. Smith

NEXT PAGE

Community Bank
Schedule A

Morgan N. Trimyer, Jr. Birth Date: 1/27/1943
Plan Anniversary Date: 1/1/2005
Normal Retirement: 1/27/2013, Age 70
Normal Retirement Payment: Monthly for 5 years Early Termination

Monthly Installments Payable at Normal Retirement Date for 5 Years Disability


Monthly Installments Payable
at Termination for 5 Years Change of Control

Monthly Installments Payable
at Normal Retirement Date
for 5 Years PreRetirement
Death
Monthly
Installments for
Years Period
Ending Discount
Rate Benefit
Level
(1) Accrual
(2) Vesting
(3) Based on
Accrual
(4) Vesting
(5) Based on
Benefit
(6) Vesting
(7) Based on
Benefit
(8) Based on
Benefit
(9) Dec 20041 7.00% 10,800 3,734 100% 1,551 100% 10,800 0% 0 10,800 Dec 2005
7.00% 11,124 7,868 100% 3,048 100% 11,124 0% 0 11,124 Dec 2006 7.00% 11,458
12,462 100% 4,501 100% 11,458 100% 11,458 11,458 Dec 2007 7.00% 11,801 17,586
100% 5,924 100% 11,801 100% 11,801 11,801 Dec 2008 7.00% 12,155 23,335 100%
7,330 100% 12,155 100% 12,155 12,155 Dec 2009 7.00% 12,520 29,837 100% 8,741
100% 12,520 100% 12,520 12,520 Dec 2010 7.00% 12,896 37,289 100% 10,188 100%
12,896 100% 12,896 12,896 Dec 2011 7.00% 13,283 46,036 100% 11,729 100% 13,283
100% 13,283 13,283 Dec 2012 7.00% 13,681 56,967 100% 13,536 100% 13,681 100%
13,681 13,681 Jan 2013 7.00% 14,092 59,650 100% 14,092 100% 14,092 100% 14,092
14,092

January 27, 2013 Retirement; February 1, 2013 First Payment Date


1 The first line reflects 12 months of data, January 2004 to December 2004.
2 Benefit amount based on a $10,800 beginning benefit, inflating at 3.00% each
year to $14,092 at retirement.
* IF THERE IS A CONFLICT IN ANY TERMS OR PROVISIONS BETWEEN THIS SCHEDULE A AND
THE AGREEMENT, THE TERMS AND PROVISIONS OF THE
  AGREEMENT SHALL PREVAIL. IF A TRIGGERING EVENT OCCURS, REFER TO THE AGREEMENT
TO DETERMINE THE ACTUAL BENEFIT AMOUNT
  BASED ON THE DATE OF THE EVENT.






Director Retirement Plan for Community Bank - Staunton, VA
1002525 v0.35.10 06/07/2005:16 SCP-D 13039
136470
          Morgan N. Trimyer, Jr.



END